DETAILED ACTION
A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114, and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR §1.114.
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 27 November 2021; which amends claims 1, 11 and 13.  Claims 1, 3-11, 13 and 15-20 remain pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In response to Applicant’s amendment and remarks, concerning the 35 U.S.C. §102(a)(1) and §103 rejections of the claims, as being anticipated by or unpatentable over Haj-Maharsi et al. (WO 2012/171532; hereinafter Haj-Maharsi), Examiner notes the following:
 Applicant argues that the batteries of Haj-Maharsi et al. “are connected to a DC terminal, which does not necessarily mean that the batteries are connected to a DC bus … a DC bus side of a wind turbine which is located within the wind turbine” (spanning pages 13-15 of the instant response).  This argument is persuasive.  However, Applicant’s attention is drawn at least to Zhao et al. (U.S. Patent Application Publication No. 2016/0352102; newly cited), which clearly shows that it was known in the art to connect energy storage units (i.e. batteries) to the “DC bus side” of wind power generation units (Figs 1 and 3-5; energy storage units 15-17 are connected to power generation units 11-13 through DC-DC converters 20-22; Fig 2, turbine 24 and DC voltage bus 46; para[0012-0015]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a topology of energy storage units (i.e. batteries) in the system of Haj-Maharsi et al., since it has been well established in the art that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179), that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (Howard v. Detroit Stove Works, 150 U.S. 164 (1893), and that rearranging parts of an invention involves only routine skill in the art (In re Japikse
Applicant further argues that the Energy Storage System 22 of Haj-Maharsi et al. “is configured for one or more wind turbines 12 in a wind part (sic), rather than ‘configured for each single wind power generation unit’, as recited in claim 1” (page 15 of the instant response; emphasis added by Applicant).  This argument is not persuasive, since the disclosed operation of Haj-Maharsi et al. providing for “configured for one or more” fully encompasses “each single,” especially in view of the instant claims only providing for “a wind power generation unit” (singular).  Furthermore, 
As per the dependent claims, Applicant provides no additional arguments concerning this rejection, relying instead upon the argument already addressed above.
Accordingly, claims 1, 3-11, 13 and 15-20 are now rejected under 35 U.S.C. §103, as being unpatentable over Haj-Maharsi et al. (WO 2012/171532) in view of Zhao et al. (U.S. Patent Application Publication No. 2016/0352102).
As per claim 1, Haj-Maharsi et al. teaches the instantly claimed test and control apparatus for a wind farm (page 1, line 3), wherein the wind farm comprises a wind power generation unit, a first energy storage battery …, a second energy storage battery arranged in the wind farm (Figs. 2-3), and a reactive compensation device (Figs. 2-3), and the test and control apparatus comprises: a first communication interface, a second communication interface, and a processor card, wherein the first communication interface is configured to connect a grid scheduling server, the second communication interface is configured to connect the wind power generation unit, and the processor card is connected to the first communication interface and the second communication interface respectively (Figs. 2-3); the processor card is configured to receive a frequency regulation instruction issued by the grid scheduling server via the first communication interface (page 9, line 19 - page 10, line 22; page 14, lines 32-33), receive operation information of the wind power generation unit via the second communication interface (page 15, lines 11-20), and calculate a first frequency regulation capability of the wind power generation unit when the wind power generation unit performs frequency regulation without using the first energy storage battery based on the operation information of the wind power generation unit; the processor card is configured to send the frequency regulation instruction to the wind power generation unit, in a case that the first frequency regulation capability of the wind power generation unit satisfies the frequency regulation instruction … (page 7, line 35 - page 8, line 9; page 13, lines 8-38; page 15, lines 11-30).  Similarly applies to claims 11 and 13.
However, Haj-Maharsi et al. does not specify that the first energy storage battery is configured for each single wind power generation unit arranged at a direct current bus side of the wind power generation unit, as instantly claimed.  However, Zhao et al. teaches that it was known in the art to connect energy storage units (i.e. batteries) to the “DC bus side” of wind power generation units (Figs 1 and 3-5; energy storage units 15-17 are connected to power generation units 11-13 through DC-DC converters 20-22; Fig 2, turbine 24 and DC voltage bus 46; para[0012-0015]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a topology of energy storage units (i.e. batteries) in the system of Haj-Maharsi et al., since it has been well established in the art that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179), that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (Howard v. Detroit Stove Works, 150 U.S. 164 (1893), and that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).  In other words, it would have been obvious to connect the energy storage units (i.e. batteries) of Haj-Maharsi et al. at any desired location within the system, including at the DC bus side of the wind power generation units, especially in view of the teaching of Zhao et al. that such placement was known in the art.  Similarly applies to claims 11 and 13.
Haj-Maharsi et al. further teaches that the instantly claimed processor card is further configured to calculate a second frequency regulation capability of the wind power generation unit when the wind power generation unit performs the frequency regulation using the first energy storage battery and determine whether the second frequency regulation capability satisfies a requirement of the frequency regulation instruction in a case that the first frequency regulation capability does not meet the requirement of the frequency regulation instruction (page 13, lines 8-38; page 15, lines 11-30); and the processor card is further configured to send the frequency regulation instruction to the wind power generation unit and start the first energy storage battery in a case that the second frequency regulation capability satisfies the requirement of the frequency regulation instruction (page 13, lines 34-38, page 15, lines 14-15).  Similarly applies to claims 3 and 15.
As per claim 4, Haj-Maharsi further teaches that the instantly claimed processor card is further configured to receive an active power demand instruction issued by the grid scheduling server via the first communication interface, and send the active power demand instruction to the wind power generation unit in a case that the first frequency regulation capability of the wind power generation unit satisfies a requirement of the active power demand instruction (page 8, line 36 - page 9, line 1; page 9, lines 11-17; page 13, lines 15-25).  Similarly applies to claims 5, 16, 19 and 20.
As per claims 6-9 and 17, although Haj-Maharsi et al. does not specifically teach each of the instantly claimed elements, Examiner notes that these introduced elements are not claimed as being utilized by the claimed system/method in any way.  Since computer cards, computer analysis, instructions, power demands, operation information, voltage/current data and switch states are extremely well-known to be utilized/collected in power grid control applications, it would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to use/collect any such data in the system of Haj-Maharsi et al., for the well-known purpose of system analysis, especially when taken in light of such elements/information not being instantly claimed as affecting the operation of the power grid application/ environment in any way.
Haj-Maharsi et al. does not specifically teach the instantly claimed elements, Examiner notes that using such well-known and available processors/modules would have been obvious to one having ordinary skill in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As per claim 18, Haj-Maharsi et al. further teaches the instantly claimed virtual synchronous generator (page 2, line 36), as would have been well understood by one having ordinary skill in the art.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
The following art is cited as further evidence that it was well-known in the art to connect batteries at the DC bus side of wind power generation units; Kaucic et al. (U.S. Patent Application Publication No. 2017/ 0060113; Fig 1 - BESS 110 connected to DC bus 125 through DC/DC converter 120); Wagoner et al. (U.S. Patent No. 10,141,744; Fig 1 - BESS 200 connected to DC bus 136; Fig 2 - battery 210 connected to DC bus 136 through switching power supply 220); More et al. (U.S. Patent No. 9,077,204; Fig 1 - energy storage device 127 within the wind turbine generator connected to the DC side of rectifier/inverter 111/115/123; col 2, lines 35-37).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
1/12/22